             Case 1:14-cr-00296-PAC Document 198
                                             197 Filed 08/06/20
                                                       08/05/20 Page 1 of 1




                                        DOAR RIECK KALEY & MACK
                                              ATTORNEYS AT LAW



JOHN DOAR (1921-2014)                                                                 ASTOR BUILDING
JOHN F. KALEY                                                                           7TH FLOOR
WALTER MACK
                                                                                     217 BROADWAY
   OF COUNSEL                                                                    NEW YORK, N.Y. 10007-2911
JOHN JACOB RIECK, JR.
                                                                                   TELEPHONE: (212) 619·3730
JAMES J. WASSERMAN
DAVID RIVERA                                                                       FACSIMILE: (212) 962-5037
                                                                                     e-mail: firm@doarlaw.com
MICHAEL MINNEFOR
                                                                                     website: www.doarlaw.com



                                                               August 5, 2020


  By ECF Filing                                                             8/6/2020
  Honorable Paul A. Crotty                                                  Davis' reply is due by
  United States District Judge                                              August 17, 2020. SO
  500 Pearl Street                                                          ORDERED.
  New York, NY 10007

                                 Re: United States v. Matthew Davis
                                     Docket No. 14 Cr. 296 (PAC)

  Dear Judge Crotty:

         I was appointed in the above-referenced matter to assist Matthew Davis in filing a motion
  for compassionate release. I filed such a motion on Mr. Davis’ behalf on July 20, 2020 and the
  Government filed opposition to the motion on August 3, 2020. I write now to request an
  opportunity to file a reply to the Government’s submission by August 17, 2020. The
  Government consents to this request.

           Thank you for the Court’s consideration of this request.


                                                               Respectfully submitted,

                                                                      /s/

                                                               John F. Kaley

  cc       AUSA Abigail Kurland
           AUSA Jessica Lonergan
           (via ECF filing and email)
